Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement, dated as of November 24, 2014 (this “Agreement”), is by and
among Destination Maternity Corporation, a Delaware corporation (the “Company”),
J. Daniel Plants, an individual resident of California (“Plants”), Voce Catalyst
Partners LP, a Delaware limited partnership (“Voce Catalyst”), and Voce Capital
Management LLC, a California limited liability company (together with Plants and
Voce Catalyst, “Voce”). The Company and Voce are referred to herein as the
“Parties.”

WHEREAS, the Company and Voce have engaged in discussions and communications
concerning the Company’s business, financial performance and strategic plans;

WHEREAS, the Company and Voce have determined to come to an agreement with
respect to the appointment of Plants to the Company’s Board and the election of
Plants at the 2015 annual meeting of stockholders of the Company (the “2015
Annual Meeting”), and certain other matters, as provided in this Agreement.

WHEREAS, the Company and Voce have agreed to each take and refrain from taking
certain actions on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties hereto hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
shall include persons who become Affiliates or Associates of any person
subsequent to the date of this Agreement, provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate solely by reason of the fact that a
principal or representative of Voce serves as a member of the board of directors
or similar governing body of such concern, provided that Voce does not control
such concern, (ii) such principal or representative in its capacity as a member
of the board of directors or other similar governing body of such concern or
(iii) any entity which is an Associate solely by reason of clause (a) of the
definition of Associate in Rule 12b-2 and is not an Affiliate.

(b) The terms “beneficial owner” and “beneficial ownership” shall have the
respective meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act.

(c) “Board” means the Board of Directors of the Company.

(d) “Common Stock” means the common stock of the Company, par value $0.01 per
share.

(e) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including any governmental authority.

 



--------------------------------------------------------------------------------

(f) “Standstill Period” means the period commencing on the date hereof and
ending on the date that is the earlier of:

(i) thirty (30) days prior to the Timely Deadline for the Annual Meeting to be
held in 2016; and

(ii) such date, if any, of a breach by the Company in any material respect of
any of its representations, warranties, commitments or obligations set forth in
Section 2, 4, 5, 6, 12, 13, 14, 15 or 16 of this Agreement if such breach has
not been cured within thirty (30) days following written notice of such breach
(provided that (i) a failure to take the actions set forth in Section 4(a)(i)
and (ii), (ii) a failure to make the nomination required under Section 4(b)(i)
and (ii), and (iii) a failure to provide the notice of nomination required under
Section 4(e) cannot be cured); and

(g) “Timely Deadline” means, with respect to any Annual Meeting, the last date
upon which a notice to the Secretary of the Company of nominations of persons
for election to the Board at such Annual Meeting or the proposal of business at
such Annual Meeting would be considered “timely” under the Company’s Restated
Certificate of Incorporation and Bylaws (the “Bylaws”) in effect at that time.

2. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a Party or by which it is bound and which is
material to the Company’s business or operations.

3. Representations and Warranties of Voce. Voce represents and warrants with
respect to itself as follows as of the date hereof:

(a) Voce has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby. Voce has the power and authority, as applicable, to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by Voce, constitutes a valid and binding obligation and agreement of Voce and is
enforceable against Voce in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the rights of
creditors and subject to general equity principles.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by Voce does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to Voce, or (ii) result in any material breach or
material violation of, or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, (A) any
organizational document, if an entity, or (B) any agreement, contract,
commitment, understanding or arrangement, in each case to which Voce is a Party
or by which Voce is bound.

(d) As of the date hereof, Voce and its Affiliates and Associates beneficially
own in the aggregate 252,025 shares of Common Stock.

(e) Voce does not currently have, and does not currently have any right to
acquire, any interest in any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).

4. Directors; Related Matters.

(a) On the date hereof, the Board shall, in accordance with the Company’s
governance documents, adopt a resolution to:

(i) appoint Plants to the Board, as a director, effective as of the date hereof;
and

(ii) appoint Plants, within two (2) business days of the date hereof, to the
Audit Committee and Nominating and Corporate Governance Committee of the Board.

(b) In connection with the 2015 Annual Meeting to be held in 2015, the Company
shall take all action necessary to effect the following:

(i) the Board and the Nominating and Corporate Governance Committee shall
nominate Plants for election to the Board as a director at the 2015 Annual
Meeting;

(ii) the Company shall recommend that the Company’s stockholders vote, and shall
solicit proxies, in favor of the election of Plants at the 2015 Annual Meeting
and otherwise support Plants for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees; and

(c) Upon execution of this Agreement, Voce hereby agrees not to (i) nominate any
person for election at the 2015 Annual Meeting, (ii) submit any proposal for
consideration at, or bring any other business before, the 2015 Annual Meeting,
directly or indirectly, or (iii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2015 Annual Meeting, directly
or indirectly, and shall not permit any of its Affiliates or Associates to do
any of the items in this Section 4(c). Voce shall not publicly or privately
encourage or facilitate any other shareholder to take any of the actions
described in this Section 4(c).

 

3



--------------------------------------------------------------------------------

(d) At the 2015 Annual Meeting, Voce agrees to appear in person or by proxy and
vote all shares of Common Stock beneficially owned by it or its respective
Affiliates or Associates as of the record date for such meeting (i) in favor of
each of the persons nominated by the Company for election as a director at the
2015 Annual Meeting, and (ii) in accordance with the Board’s recommendation with
respect to each other proposal to come before the 2015 Annual Meeting.

(e) The Company agrees that at least thirty (30) days prior to the Timely
Deadline for the Annual Meeting to be held in 2016 (the “2016 Annual Meeting”),
the Company will notify Voce whether it has resolved to recommend Plants for
election as director at the 2016 Annual Meeting.

5. Replacement Director. If, at any time prior to the conclusion of the
Standstill Period, Plants is unable or unwilling to serve as a director of the
Company, and at such time Voce, together with all Affiliates and Associates,
shall not have disposed of shares resulting in Voce ceasing to beneficially own
at least 1% (the “Minimum Threshold”) of the outstanding shares (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) of Common Stock (determined in accordance with Rule
13d-3 under the Securities Exchange Act of 1934, as amended), then Voce and the
Board shall appoint a mutually agreeable replacement within ninety (90) days of
Plants validly tendering his resignation from the Board (in which case all
references in this Agreement to “Plants” with respect to such director’s rights
and obligations as a director shall refer to such replacement, as applicable,
provided that references in this Agreement to “Voce” will not include such
person unless such person is otherwise already a member). If following Plants’
resignation and prior to the appointment of any replacement director under this
Section 5, Voce, together with all Affiliates and Associates, disposes of shares
resulting in Voce ceasing to beneficially own the Minimum Threshold, then the
Company shall not be obligated to appoint any such replacement director under
this Section 5.

6. Bylaw Amendment. Upon execution of this Agreement, the Company hereby agrees
that the Board, at a duly convened meeting of directors, shall take all actions
necessary to amend the Bylaws to provide for a majority voting standard in the
election of directors, to become effective as of the conclusion of the 2015
Annual Meeting.

7. Voting. During the Standstill Period, Voce shall cause all shares of Common
Stock owned of record or beneficially owned by it or its respective Affiliates
or Associates to be present for quorum purposes and to be voted (i) in favor of
all directors nominated by the Board for election at any stockholder meeting
where such matters will be voted on; provided that such directors were not
nominated in contravention of this Agreement, and (ii) in favor of each of the
other proposals to be presented by the Company at any stockholder meeting where
such matters will be voted on.

8. Standstill. Voce agrees that, during the Standstill Period it will not, and
it will cause its respective Affiliates, Associates and agents and any other
persons acting on his or its behalf not to, directly or indirectly:

(a) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company, other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board at any stockholder meeting;

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

 

4



--------------------------------------------------------------------------------

(c) encourage any person to submit nominations in furtherance of a “contested
solicitation” for the election or removal of directors with respect to the
Company;

(d) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than with
other members of Voce or one or more of its Affiliates or to the extent such a
group may be deemed to result with the Company or any of their respective
Affiliates as a result of this Agreement;

(e) engage in discussions with other stockholders of the Company, solicit
proxies or written consents of stockholders or otherwise conduct any nonbinding
referendum with respect to the Common Stock, or make, or in any way encourage,
influence or participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or
advise, encourage or influence any person with respect to voting or tendering,
any shares of Common Stock with respect to any matter, including, without
limitation, any Sale Transaction (as defined below) that is not approved by a
majority of the Board;

(f) call, seek to call, or to request the calling of, a special meeting of the
stockholders of the Company, or seek to make, or make, a shareholder proposal at
any meeting of the stockholders of the Company;

(g) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist, solicit, encourage or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or cause or participate in (including by tendering or selling into)
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any transfer or acquisition of shares of Common Stock
or other securities of the Company or any securities of any Affiliate of the
Company if, after completion of such transfer or acquisition or proposed
transfer or acquisition, a person or group (other than Voce and its Affiliates)
would beneficially own, or have the right to acquire beneficial ownership of,
more than 9.9% of the outstanding shares of Common Stock (based on the latest
annual or quarterly report of the Company filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act), provided that open market sales of
securities through a broker by Voce which are not actually known by Voce to
result in any transferee acquiring beneficial ownership of more than 9.9% of the
outstanding shares of Common Stock shall not be included in this clause (ii) or
constitute a breach of this Section 8, (iii) any tender offer or exchange offer,
merger, change of control, acquisition or other business combination involving
the Company or any of its subsidiaries or (iv) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries (any of the transactions or
events described in (i) through (iv) above are referred to as a “Sale
Transaction”), unless such Sale Transaction has been approved by a majority of
the Board and has been announced by the Company; provided, that this paragraph
shall not require Voce to vote in favor of a Sale Transaction that was approved
by the Board;

(h) publicly disclose, or cause or facilitate the public disclosure (including,
without limitation, the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 7 hereof or this Section 8, or otherwise seek (in any manner that would
require public disclosure by Voce or its Affiliates or Associates) to obtain any
waiver, consent under, or amendment of any provision of this Agreement;

 

5



--------------------------------------------------------------------------------

(i) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(j) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing;

provided, that, notwithstanding the foregoing, it is understood and agreed that
this Agreement shall not be deemed to prohibit (x) Plants from engaging in any
lawful act in his capacity as a director of the Company that is either expressly
approved by the Board or required in order to comply with his fiduciary duties
as a director of the Company or (y) solely with respect to any Sale Transaction
that has been approved by a majority of the Board and has been announced by the
Company, Voce from making public statements, engaging in discussions with other
shareholders, soliciting proxies or voting any shares or proxies.

9. Resignation. As a condition to commencement of a term on the Board (or
nomination therefor), Plants shall provide to the Company an irrevocable letter
of resignation in substantially the form attached hereto as Exhibit A which
shall become effective the date on which Voce, together with all Affiliates and
Associates, disposes of shares resulting in Voce ceasing to beneficially own at
least 1% of the outstanding shares (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) of Common Stock
(determined in accordance with Rule 13d-3 under the Securities Exchange Act of
1934, as amended).

10. Support. During the Standstill Period, Plants, in his capacity as a director
of the Company, will use reasonable efforts to support, at the Company’s sole
cost and expense, the Company’s slate of directors in a manner generally
consistent with the support provided by the other directors of the Company,
provided that such slate of directors is consistent with the terms and
conditions of this Agreement.

11. Policies. By the time of his appointment to the Board, Plants will have
reviewed the Company’s policies, procedures, and guidelines applicable to
members of the Board and agrees to abide by the provisions thereof during his
service as a director of the Company, including, without limitation, the
Company’s Corporate Governance Principals, Code of Business Conduct and Ethics,
Destination Maternity Corporation Stock Ownership Guidelines and Non-Employee
Director Compensation Policy. Voce acknowledges that it is aware that United
States securities law prohibits any person who has material non-public
information about a company from purchasing or selling any securities of such
company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

12. Compensation. Plants shall be compensated for his service as a director and
shall be reimbursed for his expenses on the same basis as all other non-employee
directors of the Company and shall be eligible to be granted equity-based
compensation on the same basis as all other non-employee directors of the
Company.

13. Indemnification and Insurance. Plants shall be entitled to the same rights
of indemnification and directors’ and officers’ liability insurance coverage as
the other non-employee directors of the Company as such rights may exist from
time to time.

14. Expenses. The Company shall promptly reimburse Voce for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
in connection with the matters related to the 2015 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed twenty thousand dollars ($20,000) in the aggregate.

 

6



--------------------------------------------------------------------------------

15. Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Standstill Period, or if earlier, until
such time as the other Party or any of its agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall have breached
this Section, neither it nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, shall in
any way publicly disparage, call into disrepute, or otherwise defame or slander
the other Parties or such other Parties’ subsidiaries, affiliates, successors,
assigns, officers (including any current officer of a Party or a Parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), directors (including any current director of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their products or services, in any manner that would
damage the business or reputation of such other Parties, their products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives.

16. Press Release; Form 8-K. The Company shall issues a press release in the
form attached hereto as Exhibit B. The Company shall provide to Voce a
reasonable opportunity to review and comment on any Form 8-K with respect to the
execution and delivery of this Agreement by the Parties hereto in advance of its
filing, and shall consider in good faith the reasonable and timely comments of
Voce. Neither Voce nor the Company shall make (and they will cause their
Affiliates and Associates not to make) any public statements with respect to the
matters covered by this Agreement (including in any filing with the SEC, any
other regulatory or governmental agency, or any stock exchange, or in any
materials that would reasonably be expected to be filed with the SEC, including
pursuant to Exchange Act Rules 14a-6 or 14a-12) that are inconsistent with, or
otherwise contrary to, this Agreement or the statements in such press release or
Form 8-K filing.

17. Specific Performance. Each Party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court located in the State of
Delaware, in addition to any other remedy to which they may be entitled at law
or in equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

18. Jurisdiction. Each Party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in the Court of Chancery of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware) (and the
Parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 22 hereof
will be effective service of process for any such action, suit or proceeding
brought against any Party in any such court. Each Party, on behalf of itself and
its Affiliates, agrees and consents to the personal jurisdiction of the state
and federal courts located in the State of Delaware, and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts located in the State of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an improper or inconvenient forum.

 

7



--------------------------------------------------------------------------------

19. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state. Each Party
hereto agrees to irrevocably waive any right to trial by jury.

20. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

21. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the Parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the Parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the Parties hereto or their respective successors or assigns. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives and assigns. No Party hereto may assign or
otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written consent of the other Parties
hereto. Any purported transfer without such consent shall be void.

22. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number set forth
below, or to such other facsimile number as is provided by a Party to this
Agreement to the other Parties pursuant to notice given in accordance with the
provisions of this Section 22, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section 22, or at such other address as
is provided by a Party to this Agreement to the other Parties pursuant to notice
given in accordance with the provisions of this Section 22:

if to the Company:

Destination Maternity Corporation

456 North Fifth Street

Philadelphia, Pennsylvania 19123

Facsimile: (215) 645-0420

Attention: Chairman of the Board

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Facsimile: (212) 451-2222

Attention: Andrew Freedman, Esq.

 

8



--------------------------------------------------------------------------------

if to Voce:

Voce Capital Management LLC

600 Montgomery Street, Suite 210

San Francisco, California 94111

Facsimile: (415) 489-2610

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Crowell & Moring LLP

275 Battery Street, 23rd Floor

San Francisco, California 94111

Facsimile: (415) 986-2827

Attention: Murray A. Indick, Esq.

23. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the Parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

24. Unenforceability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties hereto further agree to replace such invalid or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the purposes of such invalid or unenforceable provision.

25. Construction. Each of the Parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the Parties shall be
deemed the work product of all of the Parties and may not be construed against
any Party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any Party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the Parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first written above.

 

          

COMPANY:

          

DESTINATION MATERNITY CORPORATION

           By:  

/s/ Ronald J. Masciantonio

             Name:   Ronald J. Masciantonio              Title:   Executive Vice
President &
Chief Administrative Officer

 

VOCE CATALYST PARTNERS LP        VOCE CAPITAL MANAGEMENT LLC By: Voce Capital
LLC, its General Partner            By:   

/s/ J. Daniel Plants

       By:  

/s/ J. Daniel Plants

   Name:   

J. Daniel Plants

         Name:   J. Daniel Plants    Title:    Managing Member          Title:  
Managing Member             

/s/ J. Daniel Plants

             J. DANIEL PLANTS



--------------------------------------------------------------------------------

EXHIBIT A

Form of Irrevocable Resignation

November 24, 2014

Attention: Board of Directors

Reference is made to the Agreement, dated as of November 24, 2014 (the
“Agreement”), by and among Destination Maternity Corporation (the “Company”) and
the other Parties listed on the signature page thereto. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Agreement.

In accordance with Section 9 of the Agreement, I hereby tender my conditional
resignation as a director of the Board and any committees of the Board on which
I am then serving, provided that this resignation shall be effective upon the
date on which Voce, together with all Affiliates and Associates, disposes of
shares resulting in Voce ceasing collectively to beneficially own the Minimum
Threshold. I hereby acknowledge that this conditional resignation as a director
of the Board is as a result of the terms and conditions of the Agreement.

This resignation may not be withdrawn by me at any time during which it is
effective.

 

Very truly yours,  

 

J. Daniel Plants

 

11



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

For Immediate Release

DESTINATION MATERNITY APPOINTS J. DANIEL PLANTS TO BOARD OF DIRECTORS

PHILADELPHIA, Nov. 26, 2014 /PRNewswire/ — Destination Maternity Corporation
(NasdaqGS: DEST), the world’s leading maternity apparel retailer, today
announced that J. Daniel Plants, Managing Partner of Voce Capital Management LLC
(“Voce Capital”), has been appointed to the Company’s Board of Directors.

Anthony M. Romano, Chief Executive Officer of Destination Maternity, commented,
“We are pleased to have Dan Plants join our Board, and we look forward to the
positive contributions he will make to our Company.”

J. Daniel Plants, Voce Capital’s Managing Partner, stated, “As a long-term
investor in Destination Maternity, we look forward to bringing additional
shareholder perspective to the Board and continuing to work constructively with
the Company to help enhance its value.”

The Company and Voce Capital have entered into an agreement in connection with
today’s announcement. Under the agreement, Voce Capital has agreed, among other
things, to vote all of its shares in favor of each of the Board’s nominees at
the Company’s 2015 Annual Meeting of Stockholders. In addition, Voce Capital has
agreed to certain other customary standstill provisions. The complete agreement
between Destination Maternity and Voce Capital will be included as an exhibit to
a Current Report on Form 8-K, which will be filed with the Securities and
Exchange Commission in the ordinary course.

ABOUT DESTINATION MATERNITY

Destination Maternity Corporation is the world’s largest designer and retailer
of maternity apparel. In the United States and Canada, as of September 30, 2014,
Destination Maternity operates 1,894 retail locations, including 568 stores,
predominantly under the tradenames Motherhood Maternity®, A Pea in the Pod®, and
Destination Maternity®, and 1,326 leased department locations, and sells on the
web through its DestinationMaternity.com and brand-specific websites.
Destination Maternity also distributes its Oh Baby by Motherhood® collection
through a licensed arrangement at Kohl’s® stores throughout the United States
and on Kohls.com. In addition, Destination Maternity has international store
franchise and product supply relationships in the Middle East, South Korea,
Mexico and Israel. As of September 30, 2014, Destination Maternity has 78
international franchised locations, including 19 Destination Maternity branded
stores and 59 shop-in-shop locations. Destination Maternity expects its first
franchised locations in Israel to open in Spring 2015, pursuant to its franchise
agreement with H&O Fashion Ltd., one of Israel’s largest and dominant
fashion-retail chains.

ABOUT VOCE CAPITAL MANAGEMENT

Voce Capital Management is a governance-focused, value-driven investor. It is an
employee-owned investment manager and the advisor to Voce Catalyst Partners LP,
a private investment partnership. Voce Capital is headquartered in San
Francisco, California.

 

12



--------------------------------------------------------------------------------

FORWARD-LOOKING STATEMENTS

The Company cautions that any forward-looking statements (as such term is
defined in the Private Securities Litigation Reform Act of 1995) contained in
this press release or made from time to time by management of the Company,
including those regarding results of operations, liquidity and financial
condition, and various business initiatives, involve risks and uncertainties,
and are subject to change based on various important factors. The following
factors, among others, in some cases have affected and in the future could
affect the Company’s financial performance and actual results and could cause
actual results to differ materially from those expressed or implied in any such
forward-looking statements: the continuation of the economic recovery of the
retail industry in general and of apparel purchases in particular, our ability
to successfully manage our various business initiatives, our ability to
successfully pursue, complete and manage any acquisitions and related matters,
adverse effects on the market price of our common stock and on our operating
results because of a failure to complete any proposed acquisition, failure to
realize any benefits of any proposed acquisition, the success of our
international business and its expansion, our ability to successfully manage and
retain our leased department and licensed relationships and marketing
partnerships, future sales trends in our existing retail locations and through
the Internet, unusual weather patterns, changes in consumer spending patterns,
raw material price increases, overall economic conditions and other factors
affecting consumer confidence, demographics and other macroeconomic factors that
may impact the level of spending for apparel, expense savings initiatives, our
ability to anticipate and respond to fashion trends and consumer preferences,
unanticipated fluctuations in our operating results, the impact of competition
and fluctuations in the price, availability and quality of raw materials and
contracted products, availability of suitable store locations, continued
availability of capital and financing, our ability to hire and develop senior
management and sales associates, our ability to develop and source merchandise,
our ability to receive production from foreign sources on a timely basis,
potential stock repurchases, our ability to continue our regular quarterly cash
dividend, the trading liquidity of our common stock, changes in market interest
rates, our ability to successfully manage and accomplish our planned relocations
of our headquarters and distribution operations with minimal disruption to our
overall operations, war or acts of terrorism and other factors set forth in the
Company’s periodic filings with the U.S. Securities and Exchange Commission (the
“SEC”), or in materials incorporated therein by reference. Although it is
believed that the expectations reflected in such forward-looking statements are
reasonable, no assurance can be given that such expectations will prove to have
been correct and persons reading this announcement are therefore cautioned not
to place undue reliance on these forward-looking statements which speak only as
at the date of this announcement. The Company assumes no obligation to update or
revise the information contained in this announcement (whether as a result of
new information, future events or otherwise), except as required by applicable
law.

SOURCE: Destination Maternity Corporation

CONTACT:

Judd P. Tirnauer

Executive Vice President & Chief Financial Officer

(215) 873-2278

 

13